t c summary opinion united_states tax_court denise diana dennis petitioner v commissioner of internal revenue respondent docket no 22198-09s filed date denise diana dennis pro_se joline m wang for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the issues we must decide are whether proceeds from the settlement of a racial discrimination lawsuit under the missouri human rights act alleging emotional distress are excludable from gross_income whether petitioner failed to report wages of dollar_figure and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 background some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly at the time she filed her petition petitioner was a resident of missouri petitioner was employed at grandview care center inc grandview from approximately date until she resigned in date during that time she suffered racial harassment from grandview’s residents who spoke to her using racial epithets although she complained to her supervisors the situation did not improve and she eventually resigned because her work environment was so unpleasant after resigning petitioner filed a lawsuit against grandview under the missouri human rights act claiming damages for loss of self-esteem humiliation emotional distress and mental anguish and pain and related compensatory_damages petitioner suffered no physical injuries as a result of the harassment during date grandview entered into a confidential settlement agreement and release settlement with petitioner pursuant to the settlement grandview paid petitioner dollar_figure of that amount dollar_figure constituted legal expenses dollar_figure was for attorney’s fees and petitioner received a check for dollar_figure on date petitioner signed a document from her attorneys titled settlement distribution - tax consequences which stated among other things counsel has informed client that there are complicated issues surrounding the taxability of employment discrimination awards and or settlements counsel has further informed client sic that payment for non-physical injuries are generally taxable counsel informed client sic that the law is unsettled as to whether emotional damages in non-physical injury cases are taxable counsel informed client about the decision in 460_f3d_79 holding that such damages are not always taxable counsel has urged client to obtain professional tax_advice and provide a copy of the attached case to the tax professional to determine what if any impact it has on the resolution of the issue of the tax consequences associated with this settlement counsel has informed client sic that there has been an appeal of that case and the case may be overturned and or may not be followed by the courts in missouri the case mentioned in that document 460_f3d_79 d c cir was later vacated by the court_of_appeals for the district of columbia circuit on date murphy v irs aftr 2d ustc par big_number d c cir the court_of_appeals subsequently heard additional arguments before issuing another decision on date in which it held that the taxpayer’s compensatory award for emotional distress was taxable 493_f3d_170 d c cir however petitioner was not aware of those developments petitioner received a form 1099-misc miscellaneous income reporting her income from the settlement petitioner spoke with several tax_return_preparers about her tax_return she first spoke with someone at jackson hewitt to whom she gave a copy of her form_1099 the tax_return_preparer at jackson hewitt asked her about the lawsuit petitioner told her well i am not supposed to disclose but it is emotional distress the tax_return_preparer at jackson hewitt was unsure about the tax consequences of the settlement so she called someone however that person apparently did not know either and jackson hewitt never gave petitioner an answer about the tax consequences petitioner then left jackson hewitt because she did not think the people there knew what they were doing petitioner called another tax_return_preparer and inquired on the phone about whether the proceeds of a settlement from a lawsuit seeking damages for emotional distress were taxable she could not remember whom she had called but she remembered that the office was pinciteth and troost the person with whom petitioner spoke on the phone told her that the proceeds of the settlement were not taxable next petitioner sought advice from jarods accounting services however petitioner did not give the tax_return_preparer at that firm a copy of her form_1099 because she could not find it she told the tax_return_preparer that she had received a confidential settlement but did not ask the preparer about the tax consequences of the settlement the tax_return_preparer did not ask petitioner for the form_1099 and she omitted from petitioner’s return the income from the settlement during petitioner received dollar_figure in wages from a woman named barbara biederman ms biederman for whom petitioner provided caretaking services however petitioner did not report those wages on her return because she had not received a form w- wage and tax statement petitioner called ms biederman once to inquire about the form_w-2 and was told it would be mailed to her petitioner believed that ms biederman was withholding income_tax from her wages but ms biederman actually withheld only social_security and medicare taxes petitioner did not report the wages she received from ms biederman on her tax_return respondent mailed petitioner a notice_of_deficiency for her tax_year on date in the notice_of_deficiency respondent determined that petitioner’s income should be increased to reflect wages of dollar_figure received from ms biederman and other income of dollar_figure from the settlement respondent allowed petitioner a deduction of dollar_figure for her attorney’s fees and legal expenses petitioner timely filed her petition with this court discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 gross_income generally includes all income from whatever source derived sec_61 the definition of gross_income is broad in scope while exclusions from income are narrowly construed 515_us_323 damages other than punitive received on account of personal physical injuries or physical sickness may generally be excluded from gross_income sec_104 for the damages to be excluded under this provision the underlying cause of action must be based in tort or tort-type rights and the proceeds must be damages received on account of personal physical injury or sickness commissioner v schleier supra pincite emotional distress is not treated as a personal physical injury or physical sickness except for damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 flush language petitioner has cited 460_f3d_79 d c cir to argue that the proceeds of her settlement compensating her for emotional distress should be exempt from income however as noted above the murphy decision petitioner cites was later vacated by the court_of_appeals accordingly we reject petitioner’s argument that her income from the settlement was nontaxable we next consider whether petitioner owes income_tax on the wages of dollar_figure she received from ms biederman petitioner did not dispute that she failed to report her wages from ms biederman on her tax_return however she contended that ms biederman had told her that her federal_income_tax was being withheld from her wages respondent determined that petitioner’s federal_income_tax had not been withheld because petitioner bears the burden_of_proof and offered no evidence to the contrary we conclude that no income_tax had been withheld from the wages petitioner received from ms biederman and that petitioner failed to pay income_tax on those wages finally we consider whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite the commissioner has the burden of production only the ultimate burden of proving that the penalty is not applicable remains on the taxpayer id subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b including a substantial_understatement_of_income_tax sec_6664 provides that the accuracy-related_penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 petitioner is obviously unfamiliar with tax law she was advised by the attorneys who handled her lawsuit that she should seek professional advice regarding the tax treatment of her income from the settlement by advising her of the court of appeals’ holding in 460_f3d_79 d c cir those attorneys also provided her with a reason to believe that the income from the settlement might not be taxable petitioner consulted three different tax preparation services and none of them advised her that the income from the settlement was taxable on the basis of petitioner’s background education and actions seeking advice on a complex tax issue we conclude that petitioner had reasonable_cause for her position and acted in good_faith on her belief although mistaken when she failed to 2as noted above by the time petitioner signed the settlement distribution - tax consequences document prepared by her attorneys on date the decision in 460_f3d_79 d c cir had been vacated by murphy v irs aftr 2d ustc par big_number d c cir vacated date and the court_of_appeals had decided 493_f3d_170 d c cir decided date accordingly the information provided to petitioner by her attorneys was inaccurate even when she signed the document report her income from the settlement consequently we hold that petitioner is not liable for the accuracy-related_penalty on the portion of her underpayment attributable to income from the settlement petitioner contends that she acted reasonably in not reporting her income from ms biederman because she did not receive a form_w-2 and mistakenly believed that ms biederman had already withheld her federal_income_tax however it was not necessary that petitioner receive a form_w-2 in order for her to know that she had received compensation_for her services for ms biederman see eg brunsman v commissioner tcmemo_2003_291 it was not reasonable for petitioner to simply omit that compensation on her tax_return accordingly petitioner is not excused from liability for the accuracy-related_penalty on the income she received from ms biederman in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
